DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1, 18 and 19, the meaning, breadth and scope of the terms of “different types of functional areas” are vague. It is apparent that the Applicants are claiming “something” that only they know what it is.
As to claim 2, the meaning of “different types of functional areas have different priorities” is ambiguous and not clearly understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




At best the claimed subject matters are understood (see rejection under 35 U.S.C. 112, second paragraphs, supra. Claims are anticipated by references. 
Claims 1-5, 10-12, 18 and 19-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Tanaka (U.S. Pat. 7,800,080).
With respect to claims 1, 18 and 19-20, discloses a digital control apparatus (100; 200; see figure 1), a corresponding method and a non-transitory computer readable storage medium storing a computer program and comprising all features of the instant claims such as: performing exposure of different types of function areas of a substrate (106; 206) to be exposed through one or a plurality of full-page scans (see col.6, lines 10-21), wherein scan speeds for the different types of functional areas of the substrate to be exposed are different (see col.6, lines 23-43).

    PNG
    media_image1.png
    267
    519
    media_image1.png
    Greyscale

As to claims 2 and 20, wherein the different types of functional areas have different priorities (such as intensity, etc…) when the exposure of the different types of functional areas of 
As to claim 3, wherein any scan of one full-page scan, when scan areas of different lenses (202-205) of a digital exposure machine correspond to different types of functional areas, the scan of the one full-page scan is performed with a scan speed corresponding to a functional area with a high priority.
As to claim 4, wherein when the exposure of the different types of functional areas (see figures 3A, 3B) of the substrate (106; 206) to be exposed is performed through a plurality of full-page scan, a same type of functional areas are exposure through a same full page scan. 
As to claim 5, wherein the different types of functional areas have different priorities (for example: different intensities) , according to an order of the priorities of the different types of functional areas, the exposure of the different types of functional areas of the substrate to be exposed is performed using a plurality of full-page scans.
	With respect to claim 10-12, obtaining an original pattern (TFT) of the substrate to be exposed and performing a rasterization processing on the original design pattern by using a basic cell with a regular shape to obtain a pattern to be exposed and wherein the regular shape is a square and wherein different pattern cells in the original design pattern are rasterized by using basic cells with different sizes (see figures 11A-D). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-20 are rejected under 35 U.S.C. 103 as being patentable over Huira (U.S.Pat. 6,891,175 B2).
As to claims 1-5, and 8-20, Huira discloses a digital control apparatus (see figure 1), a corresponding method and a non-transitory computer readable storage medium storing a computer program and comprising: performing exposure of different types of function areas (shot areas) of a substrate (W) to be exposed through one or a plurality of full-page scans (see figures 3A-B), wherein scan speeds for the different types of functional areas of the substrate to be exposed are determined in according with the exposure operations (see col.2, lines 35-45) and wherein the different types of functional areas have different priorities (such as exposure illuminance, transfer pattern size etc…) when the exposure of the different types of functional areas of the substrate to be exposed is performed through one full page scan, change of a scan speed occurs in a function areas with a low priority (see col.4, lines 15-35) and wherein any scan of one full-page scan, when scan areas of different lenses (2-8) of a digital exposure machine correspond to different types of functional areas, the scan of the one full-page scan is performed with a scan speed corresponding to a functional area with a high priority.  It is noted that when the exposure of the different types of functional areas (see figure 2) of the substrate (W) to be exposed is performed through a plurality of full-page scan, a same type of functional areas are exposure through a same full page scan and wherein the different types of functional areas have different priorities (for example: different intensities, shot sizes, shot layouts) and  according to an order of the priorities of the different types of functional areas, the exposure of the different types of functional areas of the substrate to be exposed is performed using a plurality of full-page scans.  It is disclosed wherein any lens of the digital exposure machine (see figure 1) use a plurality of consecutive micro-mirrors in a DMD array (optical integrator 3) for exposure 
Thus, Hiura discloses substantially all of the features of the instant claims.  Haora does not specifically disclose the scan speeds for the different types of functional areas of the substrate to be exposed being different.  However, Hiura clearly suggests that the scan speeds for the different types of functional areas of the substrate are determined based on the required exposure amounts on the substrate. (See col.4, lines 1-62).  In view of such teachings, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have different scan speeds for the different types of functional areas of the substrate for the purpose of improving the throughput of the digital exposure device/method, as intended by Huira. 

Allowable Subject Matter
9.	Claims 6-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
claims 6-7 have been found allowable since the prior art of record, either alone or in combination, neither discloses nor makes obvious a combination of a digital exposure control method comprising among other steps, a step of exposing any pattern during any full-page scan and satisfying conditions as recited in the instant claims.

Prior Art Made of Record
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kaneko (U.S. Pat. 6,641,981) discloses a digital scanning device and has been cited for technical background.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
1/11/22

/HUNG NGUYEN/            Primary Examiner, Art Unit 2882